Lawton and Balio, JJ.
(dissenting in part). We respectfully dissent in part because, contrary to the majority, we conclude that Supreme Court erred in failing to dismiss the Labor Law § 240 (1) cause of action. The record establishes that plaintiff was on the first floor of a house under construction when he exited the front door. Upon exiting the house, plaintiff walked across a particle board placed over an area where excavation work had been performed. When plaintiff walked across the board, it shifted and collapsed, causing him to fall eight feet to the ground. Even if plaintiff were working at the time of the accident, he nevertheless was not entitled to the protection of Labor Law § 240 (1). Because plaintiff “was not performing any task at an elevated worksite and was not exposed to the type of hazard that the use or placement of the safety devices enumerated in Labor Law § 240 (1) was designed to protect against”, the Labor Law § 240 (1) cause of action cannot be sustained (Radka v Miller Brewing, 182 AD2d 1111, 1111-1112; see, Ozzimo v H.E.S., Inc., 249 AD2d 912, 914; Bradshaw v National Structures, 249 AD2d 921; Riley v Stickl Constr. Co., 242 AD2d 936). Consequently, we would modify the order by dismissing the Labor Law § 240 (1) cause of action. (Appeals from Order of Supreme Court, Erie County, Mahoney, J.— Summary Judgment.) Present — Green, J. P., Lawton, Wisner, Hurlbutt and Balio, JJ.